Citation Nr: 0845090	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  08-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from October 1946 to 
March 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO last denied reopening the veteran's claim for 
service connection for a low back disorder in a September 
2001 rating decision.  The veteran did not appeal that 
decision, and it is final.

2.  None of the new evidence received subsequent to September 
2001 in support of the veteran's claim for service connection 
for a low back disorder is material.


CONCLUSIONS OF LAW

1.  The September 2001 RO rating decision that last denied 
reopening the veteran's claim for service connection for a 
low back disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a low back 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In claims to reopen, as in this case, VA must both notify the 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.

In the present case, notice was provided to the veteran in 
November 2006, prior to the initial AOJ decision on his 
claim.  The Board finds that the notice provided fully 
complies with VA's duty to notify.  Likewise, the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He was told it 
was his responsibility to support the claim with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
identified and submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008).  Even 
though the RO determined that the veteran had not submitted 
new and material evidence, the veteran was provided a VA 
examination in March 2008.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

The veteran's claim for service connection for a low back 
disorder was initially denied by rating decision issued in 
June 1961. Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2008).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a Notice of Disagreement with the decision.  The decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  As the veteran did not file a timely Notice of 
Disagreement to initiate an appeal,  the June 1961 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002).

Subsequently, in June 1983, March 1987 and June 1988, the RO 
responded to three claims filed by the veteran.  In each 
case, he requested entitlement to service connection for a 
back disorder.  In each case, the RO responded to the 
veteran's request by notifying him that new and material 
evidence was required before his claim for service connection 
for a back disorder could be reopened, and he was furnished 
notice of appellate rights and procedures.  In each case, 
there was no appeal.

Again, in July 1992, the veteran was notified that new and 
material evidence was required before his claim for service 
connection for a low back disorder could be reopened.  That 
same month, the veteran filed a Notice of Disagreement with 
the RO's July 1992 notice.  A Statement of the Case was 
issued in September 1992, and a timely appeal was received in 
November 1992.  The veteran was afforded a personal hearing 
in August 1993, at which time he and his representative 
raised an alternate theory of entitlement, i.e., service 
connection for a back disorder based on aggravation of pre-
existing scoliosis and/or spina bifida occulta.  In August 
1994 and October 1997, the Board remanded the veteran's claim 
for additional development.  Subsequent to each of the 
Board's remands, and after carrying out the requested 
development, the RO denied the requests to reopen the 
veteran's claim for service connection for a back disorder, 
to include on the basis of aggravation of pre-existing 
scoliosis and spina bifida occulta in January 1996 and April 
1998.

By decision issued in September 1998, the Board denied the 
veteran's claim to reopen on the basis that he had failed to 
submit new and material evidence.  This decision became final 
September 30, 1998, and the Chairman of the Board has not 
ordered reconsideration of this decision to date.  
38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2008).

In June 2000, the veteran again filed a claim to reopen for 
service connection for a low back disorder, and the RO issued 
a rating decision in September 2001 denying reopening the 
claim because the evidence submitted was not new and 
material.  The veteran did not appeal that decision, and it 
is final.

The present appeal derives from the veteran's claim to reopen 
received in November 2006.  By rating action issued in 
January 2007, the RO denied reopening the veteran's claim 
because the evidence submitted was not new and material.  The 
veteran has timely filed this appeal.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  "New" evidence is defined as 
evidence not previously submitted to agency decision makers 
and "material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the last denial (i.e., 
September 2001) is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

New evidence received since September 2001 consists of VA 
treatment records from September 2001 to May 2008 and a VA 
examination report from May 2008.  The Board notes that the 
veteran also submitted medical evidence from before September 
2001, specifically from October 1990 and April 1991.  This 
evidence, however, was previously considered and is, 
therefore, not new.  In addition, the Board notes that the 
veteran argued in his substantive appeal (VA Form 9) that 
four lay statements submitted in 1997 that are supportive of 
his claim were not considered.  However, this evidence would 
not be new as it was previously considered.  Thus, it was 
appropriately not considered by the RO in conjunction with 
the veteran's present claim to reopen.

After considering all the new evidence, the Board finds that 
none of it is material.  In the November 2006 notice letter, 
the veteran was advised that his claim was previously denied 
because the evidence of record does not show that his 
currently diagnosed low back disorder was incurred in or is 
related to his military service.  He was advised that the 
evidence he submits must relate to this fact and raise a 
reasonable possibility of substantiating his claim.  

The VA treatment records are merely cumulative evidence of 
treatment for a current low back disorder.  None of these 
records even suggest that the veteran's current low back 
disorder may be related to any injury or disease incurred in 
service.  

As for the August 2008 VA examination report, although new, 
this evidence is not material.  After reviewing all the 
evidence and examining the veteran, the VA examiner opined 
that that it is less likely as not that the veteran's current 
back disorder is the proximate result of the veteran's in-
service injury (i.e., the 1947 back strain resulting from a 
fall from the roof, which is not new argument or evidence).  
This evidence fails to establish a relationship between the 
veteran's current disability and any in-service injury or 
disease. As it fails to raise a reasonable possibility of 
substantiating the veteran's claim, it is not material 
evidence that can reopen the veteran's claim.

None of the evidence identified or submitted by the veteran 
establishes that an etiological relationship exists between 
the veteran's current low back disorder and any injury or 
disease in service.  Thus, new and material evidence has not 
been received, and the veteran's claim to reopen for service 
connection for a low back disability must be denied.




ORDER

New and material evidence having not been received, the 
veteran's claim to reopen for service connection for a low 
back disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


